Exhibit 10.2

 



Execution Version

 

VOTING AND SUPPORT AGREEMENT
(COMPANY)

 

This VOTING AND SUPPORT AGREEMENT, dated as of April 15, 2015 (this
“Agreement”), is made and entered into by and between CollabRx, Inc., a Delaware
corporation (“Parent”), and the stockholder of Medytox Solutions, Inc., a Nevada
corporation (the “Company”), listed on Schedule A hereto (the “Stockholder”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and CollabRx Merger Sub, Inc., a Nevada corporation and a direct
wholly owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), which provides, among other things,
for the merger of Merger Sub with and into the Company (the “Merger”), upon the
terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares,
class and series of Company Capital Stock set forth across from such
Stockholder’s name on Schedule A attached hereto and has the voting and
dispositive power in connection with the Merger with respect to such shares
(“Existing Shares” and, together with any shares of Company Capital Stock
acquired after the date hereof, whether upon the exercise of options, conversion
of convertible securities or otherwise, the Stockholder’s “Shares”); and

 

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent has required that the Stockholder agrees, and the Stockholder has agreed,
to enter into this Agreement.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

 

AGREEMENT

 

1. Agreement to Vote; Irrevocable Proxy; Etc.

 

(a) Agreement to Vote. Subject to the terms and conditions hereof, the
Stockholder hereby irrevocably and unconditionally agrees that, from and after
the date hereof and until the Termination Date, at any meeting of the holders of
Company Capital Stock, however called, or in connection with any written consent
of the holders of Company Capital Stock, such Stockholder shall (i) appear at
such meeting or otherwise cause all of such Stockholder’s Shares to be counted
as present thereat for purposes of calculating a quorum and respond to any other
request by the Company or Parent for written consent, if any, and (ii) vote (or
cause to be voted) such Stockholder’s Shares or grant consent, as applicable
(x) in favor of (A) approval of the Merger and the other transactions
contemplated by the Merger Agreement and (B) any other matter that is required
to facilitate the consummation of the Merger and the other transactions
contemplated by the Merger Agreement, including without limitation any
adjournment or postponement of such meeting, if necessary, to permit further
solicitation and vote of proxies if there are insufficient votes at the time of
such meeting to approve the adoption of the Merger, and (y) against (1) any
Company Takeover Proposal, (2) any proposal made in opposition to or in
competition with the Merger, or which would result in a breach of the Merger
Agreement, or (3) any other action involving the Company or any Subsidiary of
the Company that would reasonably be expected to have the effect of impeding,
materially interfering with, materially delaying, materially postponing, or
otherwise impairing the ability of the Company to consummate the Merger. Subject
to the terms and conditions hereof, the Stockholder shall not enter into any
agreement or understanding with any Person prior to the termination of this
Agreement to vote in any manner inconsistent herewith. Subject to the terms and
conditions hereof, the obligations of the Stockholder specified in this Section
1(a) shall not be affected by the commencement, public proposal, public
disclosure or communication to the Company of any Company Takeover Proposal
prior to the Termination Date.

 

1

 

 

 

(b) Irrevocable Proxy. The Stockholder hereby revokes any and all previous
proxies and powers of attorney granted with respect to such Stockholder’s
Shares, and the Stockholder shall not grant any subsequent proxy or power of
attorney with respect to such Stockholder’s Shares, except as set forth in this
Agreement or required by a Letter of Transmittal. By entering into this
Agreement, subject to the last sentence of this Section 1(b), the Stockholder
hereby grants, or agrees to cause the applicable record holder to grant, a proxy
appointing Parent, any designee of Parent and each of Parent’s officers, with
full power of substitution and re-substitution, as such Stockholder’s
attorney-in-fact and proxy, for and in such Stockholder’s name, to be counted as
present and vote and express consent or dissent with respect to such
Stockholder’s Shares for the purposes set forth in Section 1(a). The proxy
granted by the Stockholder pursuant to this Section 1(b) is, subject to the last
sentence of this Section 1(b), irrevocable and is coupled with an interest, in
accordance with Section 78.355 of the NRS, and is granted in order to secure
such Stockholder’s performance under this Agreement and also in consideration of
Parent entering into this Agreement and the Merger Agreement. If Stockholder
fails for any reason to be counted as present, consent or vote such
Stockholder’s Shares in accordance with the requirements of Section 1(a), then
Parent shall have the right to cause to be present, consent or vote such
Stockholder’s Shares in accordance with the provisions of Section 1(a). The
proxy granted by the Stockholder shall be automatically revoked upon the valid
termination of this Agreement in accordance with Section 5.

 

(c) Stockholder Restrictions. From the date of this Agreement until the
Termination Date and except as otherwise contemplated in the Merger Agreement,
the Stockholder shall not (i) sell, transfer, pledge, encumber, assign or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of such Stockholder’s Shares (any such action, a “Transfer”); provided that
nothing in this Agreement shall prohibit the exercise by the Stockholder of any
options to purchase Shares, (ii) deposit any of such Stockholder’s Shares into a
voting trust or enter into a separate voting agreement with respect to such
Stockholder’s Shares, (iii) take any action, either directly or indirectly, that
would cause any representation or warranty of such Stockholder contained herein
to become untrue or incorrect, in each case, in any material respect, or would
reasonably be expected to have the effect of preventing or disabling such
Stockholder from performing its, his or her obligations under this Agreement or
(iv) commit or agree to take any of the foregoing actions. Any action taken in
violation of the foregoing sentence shall be null and void ab initio.
Notwithstanding the foregoing, the Stockholder may make Transfers of Shares by
will, for estate or tax planning purposes, for charitable purposes or as
charitable gifts or donations; provided, that, as a condition to any such
Transfer, each transferee agrees in writing to be bound by the terms of this
Agreement applicable to such Stockholder and to hold such Shares subject to all
the terms and provisions of this Agreement to the same extent as such terms and
provisions bound such Stockholder. If any involuntary Transfer of any of the
Shares shall occur, the transferee (which term, as used herein, shall include
the initial transferee and any and all subsequent transferees of the initial
transferee) shall take and hold such Shares subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect until the Termination Date.

 

(d) Additional Shares. The Stockholder hereby agrees, during the term of this
Agreement, to promptly notify Parent of any new Shares acquired by such
Stockholder, if any, after the execution of this Agreement. Any such Shares
shall be subject to the terms of this Agreement as though owned by such
Stockholder on the date of this Agreement. In the event of a stock split, stock
dividend or distribution, or any change in the Company Capital Stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Existing Shares” and “Shares” shall be deemed to refer to and include such
shares as well as all such stock dividends and distributions and any securities
into which or for which any or all of such shares may be changed or exchanged or
which are received in such transaction.

 

(e) Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent, any of the Persons identified in Section 1(b) or any other
Person any direct or indirect ownership or incidence of ownership of or with
respect to, or pecuniary interest in, any of the Shares. All rights, ownership
and economic benefits of and relating to, and pecuniary interest in, the Shares
shall remain vested in and belong to the Stockholder, and neither Parent, the
Persons identified in Section 1(b) nor any other Person shall have any power or
authority to direct the Stockholder in the voting or disposition of any of the
Shares, except as otherwise expressly provided in this Agreement.

 

2

 

 

2. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent, as of the date hereof, and at all times
during the term of this Agreement, as follows:

 

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder has
full power and authority to execute and deliver this Agreement, to perform its,
his or her obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder,
and, assuming this Agreement constitutes a valid and binding obligation of
Parent, constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

 

(b) Shares. Such Stockholder’s Existing Shares are owned beneficially and/or of
record by such Stockholder, as set forth on Schedule A attached hereto. Such
Stockholder’s Existing Shares constitute all of the shares of Company Capital
Stock owned of record or beneficially by such Stockholder as of the date hereof,
and, except for such Stockholder’s Existing Shares, such Stockholder does not
beneficially own or have any right to acquire (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any shares of Company Capital Stock
or any securities convertible into shares of Company Capital Stock (other than
pursuant to any option, stock award or similar compensation plan adopted by the
Company). Such Stockholder has the voting power, sole power of disposition, sole
power to issue instructions with respect to the matters set forth in Section 1
hereof and power to agree to all of the matters set forth in this Agreement with
respect to each of such Stockholder’s Existing Shares as set forth on Schedule A
attached hereto, with no other limitations, qualifications or restrictions on
such rights, subject to applicable federal securities Laws, the organizational
documents of the Company and the terms of this Agreement and the Merger
Agreement.

 

(c) No Conflicts. The execution and delivery of this Agreement by such
Stockholder do not, and the performance of the terms of this Agreement by such
Stockholder will not, (a) require the consent or approval of any other Person
pursuant to any agreement, obligation or instrument binding on such Stockholder
or its, his or her properties or assets, (b) except as may otherwise be required
by federal securities Laws, conflict with or violate any Law applicable to such
Stockholder or pursuant to which any of its, his or her properties or assets are
bound or (c) violate any other agreement to which such Stockholder is a party,
including any voting agreement, stockholders agreement, irrevocable proxy or
voting trust. Such Stockholder’s Existing Shares are not, with respect to the
voting or transfer thereof, subject to any other agreement, including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust.

 

(d) Brokers and Finders. Such Stockholder has not employed any broker or finder
or incurred any liability for any brokerage fees, commissions, finder’s fees or
other similar fees or commissions in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder in its, his or her capacity
as such.

 

(e) Acknowledgment. Such Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

 

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholder, as of the date hereof, and at all times during the
term of this Agreement, as follows:

 

(a) Organization. Parent is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware.

 

(b) Corporate Authorization; Validity of Agreement; Necessary Action. Parent has
the requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby have been duly and validly authorized by the Parent Board,
and no other corporate action or proceedings on the part of Parent are necessary
to authorize the execution and delivery by Parent of this Agreement, and the
consummation by Parent of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Parent, and, assuming this Agreement
constitutes a valid and binding obligation of the Stockholder, constitutes a
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, subject to the Bankruptcy and Equity Exception.

 

3

 

 

(c) No Conflicts. The execution and delivery of this Agreement by Parent do not,
and the performance of the terms of this Agreement by Parent will not, (a)
require the consent or approval of any other Person pursuant to any agreement,
obligation or instrument binding on Parent, (b) except as may otherwise be
required by federal securities Laws, conflict with or violate any Law applicable
to Parent or (c) violate any other material agreement to which Parent is a
party.

 

4. Further Assurances. From time to time, at any other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be
reasonably necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

 

5. Termination. This Agreement, and the irrevocable proxy set forth in Section
1(b), shall automatically terminate, and no party shall have any rights or
obligations hereunder and this Agreement shall become null and void and have no
further force or effect with no liability on the part of any party hereto upon
the earliest to occur of (a) the Effective Time, (b) a valid termination of the
Merger Agreement in accordance with its terms, and (c) a Parent Adverse
Recommendation Change or a Company Adverse Recommendation Change, and (any such
date shall be referred to herein as the “Termination Date”). Nothing in this
Section 5 shall relieve any party of liability for breach of this Agreement
prior to the termination of this Agreement pursuant to its terms.

 

6. Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the party incurring such expenses.

 

7. Amendment and Modification; No Waiver. This Agreement may be amended,
modified and supplemented in any and all respects only by written agreement
executed and delivered by each of the respective parties. No provision of this
Agreement may be waived, discharged or terminated other than by an instrument in
writing signed by the party against whom the enforcement of such waiver,
discharge or termination is sought, except that this Agreement may be terminated
as set forth in Section 5. The failure of either party to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
of this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligations under this Agreement, shall not constitute a waiver
of such party’s right to exercise any such or other right, power or remedy or to
demand such compliance.

 

8. Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained); (b) on the fifth (5th) Business Day after dispatch by
registered or certified mail (return receipt requested and first-class postage
prepaid); or (c) on the next Business Day if transmitted by national overnight
courier (with proof of service), in each case as follows:

 

(a) if to Parent or Merger Sub, to:

 

CollabRx, Inc.
44 Montgomery Street, Ste. 800
San Francisco, CA 94104
Attn: Thomas R. Mika
Fax: (415) 248-5350

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attn: William Davisson
Fax: (650) 752-3114

 

4

 

 

 

(b) if to the Stockholder, to the address set forth on the signature page
hereto;

 

with a copy (which shall not constitute notice) to:

 

Medytox Solutions, Inc.
400 South Australian Avenue, Ste. 800
West Palm Beach, FL 33401
Attn: Seamus Lagan
Fax: (561) 855-1620

 

and a copy (which shall not constitute notice) to:

 

Akerman LLP
One Southeast Third Avenue, 25th Fl.
Miami, FL 33131
Attn: J. Thomas Cookson
Fax: (305) 374-5095

 

9. Interpretation. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation”.

 

10. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or by e-mail of a pdf
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11. Entire Agreement; No Third Party Beneficiaries. This Agreement (together
with the Schedules hereto and the Merger Agreement, the Parent Support
Agreements, the other Company Support Agreements, the Post-Merger Stockholders
Agreement and the Confidentiality Agreement) constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder. This Agreement is intended to create a contractual
relationship between the Stockholder and Parent and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between any of the parties hereto. Without limiting the generality
of the foregoing, none of the Stockholder or Parent, by entering into this
Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable Law with each other or
any other stockholder of the Company.

 

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

13. Specific Performance; Remedies Cumulative.

 

(a) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
the remedy of specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

(b) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

 

5

 

 

14. Governing Law. This Agreement shall be governed and construed in accordance
with the Laws of the State of New York without giving effect to the principles
of conflicts of law thereof.

 

15. Assignment. Except as set forth in Section 1(c), neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 

16. Consent to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by the other party or its
successors or assigns may be brought and determined exclusively in any federal
or state court located in the State and County of New York (the "Applicable
Courts"), and each of the parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the Applicable Courts and
agrees that it will not bring any legal action or proceeding with respect to
this Agreement or for recognition and enforcement of any judgment in respect
hereof in any court other than the Applicable Courts. Each of the parties hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof,
(a) any claim that it is not personally subject to the jurisdiction of the
Applicable Courts for any reason other than the failure to lawfully serve
process, (b) that it or its property is exempt or immune from jurisdiction of
any such Applicable Court or from any legal process commenced in such Applicable
Court (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable Law, that (i) the action
in any such Applicable Court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such Applicable Courts. Each
Party irrevocably consents to service of process in the manner provided for
notices in Section 8; provided that nothing in this Agreement shall affect the
right of any Party to serve process in any other manner permitted by Law.

 

17. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 17.

 

18. Negotiated Terms. The provisions of this Agreement are the result of
negotiations between the parties. Accordingly, this Agreement shall not be
construed in favor of or against any party by reason of the extent to which the
party or any of his or its professional advisors participated in its
preparation.

 

6

 

 

19. Action in Stockholder Capacity Only. The parties acknowledge and agree that
this Agreement is entered into by the Stockholder solely in its, his or her
capacity as the record and/or beneficial owner of such Stockholder’s Shares and
nothing in this Agreement shall restrict or limit in any respect any action
taken by such Stockholder in its, his or her capacity as a director or officer
of the Company. The taking of any action (or failure to act) by the Stockholder
in its, his or her capacity as an officer or director of the Company will in no
event be deemed to constitute a breach of this Agreement.

 

20. Documentation and Information. The Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and the Company of such
Stockholder’s identity and holdings of the Shares, and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement,
in any disclosure document required by Law, rule or regulation in connection
with the Merger or any other transaction contemplated by the Merger Agreement
(and, with respect to any other press release or similar announcement,
authorizes publication and disclosure of such information if the Stockholder has
given prior consent to such press release or other announcement) and (ii) agrees
as promptly as practicable to give to Parent and the Company any information
reasonably related to the foregoing as either may reasonably require for the
preparation of any such disclosure documents. As promptly as practicable, the
Stockholder shall notify Parent and the Company of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent such Stockholder
becomes aware that any have become false or misleading in any material respect.

 

[Signature Pages Follow]

 



7

 

 



IN WITNESS WHEREOF, Parent and the Stockholder have caused this Agreement to be
signed as of the date first written above.

 

 

COLLABRX, INC.

By:                          
Name: Thomas R. Mika
Title: President and Chief Executive Officer

 

 

STOCKHOLDER

By:                          

Name: Sharon Hollis

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

By:                          

Name: Frank Roca

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

By:                          

Name: Steve Sramowicz

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

By:                          

Name: Tom Mendolia

Address for Notice:
____________________
____________________
____________________

 


 

Signature Page to Company Support Agreement

 

 





 

STOCKHOLDER

By:                          

Name: Jace Simmons

Address for Notice:
____________________
____________________
____________________

 


 

STOCKHOLDER

By:                          

Name: Bill Forhan

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

Alcimede, LLC

 

 

By: ____________________

Name:
Title:

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

Epizon, Ltd.

 

 

By: ____________________

Name:
Title:

Address for Notice:
____________________
____________________
____________________

 

 

STOCKHOLDER

Aella, Ltd.

 

 

By: ____________________

Name:
Title:

Address for Notice:
____________________
____________________
____________________

 



Signature Page to Company Support Agreement

 



8

 

 



SCHEDULE A

Stockholder

Existing Shares

                       

